DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7, 11, 13, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miresmailli et al. (US Pub. # 20170032258), hereinafter referred to as Miresmailli.
Regarding claims 1 and 11, Miresmailli teaches, “A field-deployable sensor apparatus comprising: an unmanned aerial vehicle (UAV) (Fig. 1--–2, ref. # 110; Fig. 14a, ref. # 1400a; para. [0152–0154]) having a sensor data receiving module 
Regarding claims 3 and 13, Miresmailli teaches, “wherein the sensor data receiving module is operably coupled with the tether and the tether comprises at least one data communication pathway to facilitate the reception of the gas sensing data by the sensor data receiving module ([0066, 0070, 0152]; ref. # 1410 has sensors 1450 which connect to 1440 which communicates with data receiving module either directly or wirelessly).”  
Regarding claim 5, Miresmailli teaches, “wherein the at least one gas detection sensor is supplied with operating power from the UAV via the tether ([0070, 0148, 0152]; 124 powers 112–>1450’s).”  
Regarding claims 7 and 15, Miresmailli teaches, “wherein one of the at least one gas detection sensor comprises a wireless antenna configured to transmit the gas sensing data ([0010, 0152, 0160]; Fig. 14a, ref. # 1450’s).”  
to substantially attenuate the prop wash disturbance caused by a propeller of the UAV in the immediate vicinity of the at least one gas detection sensor (italicized language is functional language).”  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miresmailli (US Pub. # 20170032258) in view of Gunnarsson et al. (US Pub. # 20170261629), hereinafter referred to as Gunnarsson.


The ordinary artisan would have been motivated to modify Miresmailli’s invention for at least the purpose of ensuring fast signal communication between the sensor and control device without EMC or other signal loss issues.
Regarding claims 8 and 16, Miresmailli teaches, “the tether is a first tether (1410), the at least one gas detection sensor is a first at least one gas detection sensor ([0014]; ref. # 1450).”  Miresmailli does not appear to teach, “the field-deployable sensor apparatus further comprises a second tether and a second at least one gas detection sensor that is coupled to the second tether.” However, Gunnarsson teaches the deficiencies of Miresmailli (Fig. 3–4, ref. # 120’s, 128’s; 
The ordinary artisan would have been motivated to modify Miresmailli’s invention for at least the purpose of collecting data over a wider and large volume area than a single sensor to ensure more accurate survey/detection and reducing time for performing the data collection. Furthermore, multiple sensors extended away from the vehicle helps protect the device from potential damage from harmful elements.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miresmailli (US Pub. # 20170032258) in view of Yu et al. (CN 205749269), hereinafter referred to as Yu.
Regarding claim 6, Miresmailli does not appear to teach, “the tether comprises a purely mechanical tether without a data communication pathway, one of the at least one gas detection sensor comprises a first wireless antenna, and, the UAV comprises a second wireless antenna operably coupled to the sensor data receiving module, such that the first wireless antenna is configured to wirelessly couple with the second wireless antenna to facilitate the reception of the gas sensing data by the sensor data receiving module.” However, Yu teaches, “the 
The ordinary artisan would have been motivated to modify Miresmailli’s invention for at least the purpose of allowing the sensors to be in different positions along a pathway without a wire, providing the benefit of reduced weight or placement in areas where wires can’t be placed.
s 9, 10, and 17–20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miresmailli (US Pub. # 20170032258) in view of Buchmueller (US Pat. # 9676481).
Regarding claims 9, 10, and 17–20, Miresmailli does not appear to teach, “wherein the tether is releasably coupled to the UAV; wherein the UAV is configured to selectively sever coupling between the UAV and the tether; a retraction means for retracting the tether, the retraction means being coupled to the UAV; a releasable locking mechanism for selectively locking the tether to, and selectively releasing the tether from, the UAV; a releasable mechanical coupling between the tether and the UAV, the releasable mechanical coupling configured to safely and purposefully uncouple the tether from the UAV upon a predetermined amount of force, without damage to the UAV.” However, Buchmueller teaches the deficiencies of Miresmailli (see Col. 7, ln. 39–56 and ref. # 130). It would have been obvious to one skilled in the art at the time of filing to modify Miresmailli’s invention to include wherein the tether is releasably coupled to the UAV; wherein the UAV is configured to selectively sever coupling between the UAV and the tether; a retraction means for retracting the tether, the retraction means being coupled to the UAV; a releasable locking mechanism for selectively locking the tether to, and selectively releasing the tether from, the UAV; a releasable mechanical coupling between the tether and the UAV, the releasable mechanical 
The ordinary artisan would have been motivated to modify Miresmailli invention for at least the purpose of allowing the sensors to detect areas along different heights in a sensing locations and furthermore ensure the UAV is protected from damage by releasing the less expensive parts from the main device allowing the UAV to function properly after replacement of the tether/extension member.
Response to Arguments
Applicant’s arguments, see remarks, filed 1/5/2021, with respect to the rejection(s) of claim(s) 1, 3–11, and 13–20 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miresmailli.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726.  The examiner can normally be reached on M-F, 8:30am-6pm, EST w/ flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.